Citation Nr: 1525852	
Decision Date: 06/17/15    Archive Date: 06/26/15

DOCKET NO.  10-42 046	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in 
San Juan, the Commonwealth of Puerto Rico


THE ISSUES

1.  Entitlement to service connection for a prostate condition, to include as due to herbicide exposure.

2.  Entitlement to service connection for sleep apnea.


ATTORNEY FOR THE BOARD

R. Erdheim, Counsel 


INTRODUCTION

The Veteran served on active duty from September 1967 to June 1969.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from an November 2008 rating decision issued by the Department of Veterans Affairs (VA) Regional Office (RO) that denied the issues on appeal.

The issue entitlement to service connection for sleep apnea is addressed in the REMAND portion of the decision below and is REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDING OF FACT

The Veteran does not have a prostate condition that had onset during, or was caused or aggravated by his active service.  


CONCLUSION OF LAW

The requirements for service connection for a prostate condition have not been met.  38 U.S.C.A. §§ 1110, 1131, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.307, 3.309 (2014).


REASONS AND BASES FOR FINDING AND CONCLUSION

I.  Duties to Notify and Assist

VA has duties to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126; 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a).  See also Pelegrini v. Principi, 18 Vet. App. 112 (2004); Quartuccio v. Principi, 16 Vet. App. 183 (2002); Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); Dingess v. Nicholson, 19 Vet. App. 473 (2006).

In the instant case, VA has satisfied its duty to notify through a July 2008 letter.  The claim was then adjudicated in November 2008, and most recently in a September 2010 statement of the case. 

Relevant to the duty to assist, the Veteran's service treatment records, VA treatment records, and private records have been obtained and considered.  The Veteran has not identified any additional, outstanding records necessary to decide his pending appeal.  

The Veteran was not afforded a VA examination in this case.  However, as will be discussed below, the preponderance of the evidence is against a finding that the Veteran has a prostate condition related to service.  For one, there is no indication from the medical evidence that he suffers from diagnosed prostate cancer.  Moreover, the Veteran has not provided any contentions as to how his other conditions, benign prostate hypertophy and proctitis, were caused or aggravated by service.  The Board notes that a mere conclusory generalized lay statement that service event or illness caused the claimant's current condition is insufficient to require the Secretary to provide an examination.  Waters v. Shinseki, 601 F.3d 1274, 1278 (Fed.Cir. 2010).  For these reasons, a remand for examination and/or opinion is not necessary to decide the claim.  See 38 C.F.R. § 3.159 (c)(4); McLendon v. Nicholson, 20 Vet. App. 79 (2006) (discussing circumstances when a VA examination is required).

Thus, the Board finds that VA has fully satisfied the duty to assist.  In the circumstances of this case, additional efforts to assist or notify the Veteran would serve no useful purpose.  See Soyini v. Derwinski, 1 Vet. App. 540, 546 (1991).  VA has satisfied its duty to inform and assist the Veteran at every stage in this case, at least insofar as any errors committed were not harmful to the essential fairness of the proceeding.  Therefore, the Veteran will not be prejudiced as a result of the Board proceeding to the merits of his claim.




II.  Analysis

Service connection may be granted for a disability resulting from disease or injury incurred in or aggravated by service.  38 U.S.C.A. § 1131; 38 C.F.R. § 3.303(a).  Service connection may also be granted for any disease diagnosed after discharge, when all of the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d). 

Direct service connection may be granted with medical evidence of a current disability; medical or, in certain circumstances, lay evidence of in-service incurrence or aggravation of a disease or injury; and medical evidence of a nexus between the claimed in-service disease or injury and the present disease or injury.  38 U.S.C.A. § 1112; 38 C.F.R. § 3.304.  See also Caluza v. Brown, 7 Vet. App. 498, 506 (1995) aff'd, 78 F.3d 604 (Fed. Cir. 1996) [(table)]. 

Alternatively, service connection for certain chronic diseases may be established under 38 C.F.R. § 3.303(b) by evidence of (i) the existence of a chronic disease in service or during an applicable presumption period under 38 C.F.R. § 3.307, (ii) present manifestations of the same chronic disease, and (iii) evidence of continuity of symptomatology.  Walker v. Shinseki, 708 F.3d 1331 (Fed. Cir. 2013).

Where a Veteran served for at least 90 days during a period of war or after December 31, 1946, and manifests certain chronic diseases to a degree of 10 percent within one year from the date of termination of such service, such disease shall be presumed to have been incurred or aggravated in service, even though there is no evidence of such disease during the period of service.  38 U.S.C.A. §§ 1101, 1112; 38 C.F.R. §§ 3.307, 3.309.

The Veteran contends that his high PSA (prostate-specific antigen) tests demonstrate that he suffers from prostate cancer caused by herbicide exposure in service.  

However, the medical treatment records dated during the appeal period do not demonstrate a diagnosis of prostate cancer.  Rather, they show an ongoing notation of "elevated PSA," and "elevated PSA, [better]."  The medical records further state that the Veteran was "offered a biopsy but wants to observe."  The medical evidence does not demonstrate a diagnosis of prostate cancer at any time during the appeal period.  Absent a diagnosis of prostate cancer in the medical records, the Board cannot find that the Veteran currently suffers from that disease.

Accordingly, the Board cannot conclude that the Veteran has been diagnosed with prostate cancer.  Rather, the evidence demonstrates a laboratory finding of an elevated PSA, which is not a disability for VA purposes.  The Board notes that in the absence of proof of a present disability, there can be no valid claim.  See Brammer v. Derwinski, 3 Vet. App. at 225.  The Board further notes that VA's duty to assist the Veteran in developing the facts and evidence pertinent to a claim is not a one-way street.  See Wood v. Derwinski, 1 Vet. App. 190, 193 (1991).  The Veteran has not provided the Board with any indication that he has in fact been diagnosed with prostate cancer, thus, there are no outstanding records to obtain.

With regard to the Veteran's diagnosed benign prostate hypertrophy and proctitis, these conditions are not afforded presumptive service connection due to herbicide exposure.  38 U.S.C.A. § 3.307, 3.309(e).  Moreover, the Veteran has not provided any contentions as to how these conditions were otherwise related to his service.  The service treatment records are negative for any indication of a prostate condition, and the post-service treatment records are negative for any prostate condition for many decades following service separation.  Thus, the elements of service connection for a prostate condition are not met, as there is no indication of such a condition, or symptoms thereof, in service, or indication of such continuing since service, or a nexus relating the current diagnoses to service.   Accordingly, service connection for a prostate condition is denied.


ORDER

Service connection for a prostate condition is denied.


REMAND

The Veteran contends that his current sleep apnea was caused or aggravated by his deviated septum identified in service.  

The service treatment records reflect that in July 1969, the Veteran reported having a nasal obstruction and clear discharge since trauma two years previously.  The assessment was deviated nasal septum.  Post-service treatment records reflect that in August 2008, the Veteran was diagnosed with sleep apnea based upon the results of a sleep study.  

In light of the Veteran's contentions that he suffered from a deviated septum in service and that such has been shown to cause sleep apnea, and in light of the evidence as summarized above, the Board finds that VA examination and opinion is necessary in order to fairly adjudicate this claim.

Accordingly, the case is REMANDED for the following action:

1.  Schedule the Veteran for a VA examination to determine the etiology of his sleep apnea.  The examiner is requested to review the claims file and to provide a clear rationale for all opinions provided.  

Is it at least as likely as not (within the realm of 50 percent probability or greater) that the Veteran's current sleep apnea was caused or aggravated by his service, to include  the diagnosis of a deviated septum in service?

2.  After completion of the above, the RO should readjudicate the claim.  If any benefit sought is not granted, the Veteran and his representative should be furnished an appropriate supplemental statement of the case and be afforded an opportunity to respond. Thereafter, the case should be returned to the Board for appellate review.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).




______________________________________________
MICHAEL MARTIN
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


